          Case 2:20-cv-01903-SPL Document 14 Filed 10/02/20 Page 1 of 2



 1
 2
             649 North Fourth Avenue, First Floor
 3                Phoenix, Arizona 85003
 4                     (602) 382-4078
             Kory Langhofer, Ariz. Bar No. 024722
 5
                   kory@statecraftlaw.com
 6           Thomas Basile, Ariz. Bar. No. 031150
                   tom@statecraftlaw.com
 7
 8     Attorneys for Proposed Intervenors Republican
       National Committee and National Republican
 9                  Senatorial Committee
10
                                UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF ARIZONA
12
     Mi Familia Vota, et al.,                              No. 2:20-cv-01903-SPL
13
14                         Plaintiffs,

15   v.                                                  NOTICE OF APPEARANCE
16
     Katie Hobbs, in her official capacity as the
17
     Arizona Secretary of State,
18
                           Defendant.
19
20
21           Notice is hereby given that Kory Langhofer and Thomas Basile of the law firm

22   Statecraft PLLC appear as counsel for Proposed Intervenors Republican National

23   Committee and National Republican Senatorial Committee.

24
25
26
27
28
                                                    1
       Case 2:20-cv-01903-SPL Document 14 Filed 10/02/20 Page 2 of 2



 1          DATED this 2nd day of October, 2020.
 2                                              STATECRAFT PLLC
 3
 4                                              By: /s/Thomas Basile
                                                    Kory Langhofer
 5                                                  Thomas Basile
                                                    649 North Fourth Avenue, First Floor
 6
                                                    Phoenix, Arizona 85003
 7                                                    Counsel for Proposed Intervenors
 8                                                    Republican National Committee and
                                                      National Republican Senatorial
 9                                                    Committee
10
11
                                  CERTIFICATE OF SERVICE
12
13          I hereby certify that on October 2, 2020, I caused the foregoing document to be
14   electronically transmitted to the Clerk’s Office using the CM/ECF System for Filing, which
15   will send notice of such filing to all registered CM/ECF users.
16
17

18                                              By: /s/Thomas Basile
                                                    Thomas Basile
19
20
21
22
23
24
25
26
27
28
                                                  2
